Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 19, 2016

The Court of Appeals hereby passes the following order:

A17A0669. NORMARENE C. MERRITT v. BARCLAYS BANK DELAWARE.

      Defendant and third-party plaintiff Normarene Merritt filed this direct appeal,
seeking review of: (i) the trial court’s order granting the motion to stay proceedings
and compel arbitration filed by third-party defendant Barclays Bank Delaware
(“Barclays”); and (ii) the court’s subsequent order confirming the ensuing arbitration
award and entering a final judgment on all matters between Merritt and Barclays in
this civil action. The court’s latter order states that Merritt’s claims against another
third-party defendant “are unaffected and remain outstanding.”
      Because this action remains pending below, Merritt was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the orders at issue here.1 See OCGA § 5-6-34
(b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989). Merritt’s failure to do

      1
        The trial court’s order did state that it was “ a FINAL AND CONCLUSIVE
JUDGMENT” as to the parties here. But that was not sufficient to render it
immediately appealable without a certificate. Rather, an order resolving less than all
claims against less that all parties is final for the purposes of appealability “only upon
an express determination that there is no just reason for delay and upon an express
direction for the entry of judgment.” OCGA 9-11-54(b). No such determination or
direction was included in the order, and so it is not appealable without a certificate.
See Rhymes v. E. Atlanta Church of God, Inc. 284 Ga. 145, 146 (663 S.E.2d 670)
(2008).
so deprives us of jurisdiction over this appeal, which is hereby DISMISSED. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/19/2016
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.